Exhibit 99.1 March 11, John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS 2 · Consolidated revenues of $575.4 million · Adjusted EBITDA of $171.1 million · Net loss of $1.9 million or ($0.04) per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported its 2008 results with revenues increasing to $575.4 million and earnings before interest, taxes, depreciation, amortization and adjusted for share-based compensation and non-cash contribution (adjusted EBITDA) increasing to $171.1 million. Revenues and adjusted EBITDA were record high results for the company. GCI’s results include only $1.6 million of amortization from fiber IRU agreements totaling $53.1 million for 2008. Cash receipts from these agreements totaled $46.0 million for the year. GCI’s on-going capital investment and expansion program increased non-cash depreciation and amortization expense from the prior year by $26.8 million, an increase of 30.5 percent and resulted in a net loss of $1.9 million, or ($0.04) per diluted share for the year 2008. The 2008 net loss compares to net income of $13.7 million, or diluted earnings per share of $0.23, in 2007. GCI recorded a net loss of $4.4 million or ($0.09) per share on a diluted basis in the fourth quarter of 2008 that compares to net income of $2.6 million or $0.04 per share on a diluted basis for the fourth quarter of 2007. GCI’s revenues for 2008 increased 10.6 percent to $575.4 million over 2007 revenues of $520.3 million. For the fourth quarter of 2008, revenues totaled $146.6 million as compared to $131.3 million in the fourth quarter of 2007, an increase of 11.7 percent. The annual and quarterly revenue increases were attributed to all business lines except for network access services. Network access revenues decreased, as expected, primarily due to the transition of AT&T Mobility traffic off of the GCI network. Revenues, as expected, were down 3.3 percent sequentially when compared to third quarter 2008 revenues of $151.7 million. The sequential decrease in revenue was primarily due to normal seasonality in the company’s voice products, an out of period Universal Service Fund (USF) payment received in the third quarter of 2008 and a fourth quarter of 2008 adjustment to certain USF revenues that were previously recorded. Adjusted EBITDA for 2008 totaled $171.1 million, an increase of $17.4 million or 11.3 percent, over 2007 adjusted EBITDA of $153.7 million. Fourth quarter 2008 adjusted EBITDA totaled $39.9 million and compares to $38.8 million, an increase of 2.9 percent over the fourth quarter of 2007. Sequentially, fourth quarter 2008 adjusted EBITDA totaled $39.9 million and compares to $47.8 million in the third quarter 2008. The decline in sequential adjusted EBITDA is due in part to network access services seasonality, an out of period USF payment received in the third quarter of 2008, and the incurrence of $5.5 million of unusual items including wireless transition expenses, certain increased selling, general and administrative expenses, and the aforementioned USF adjustment. “2008 was a great year for our company,” said GCI president, Ron Duncan. “We had an ambitious agenda including the launch of a new satellite, the build out of our statewide wireless system, the transition of our wireless customers to a new network, the closing and integration of two acquisitions, the construction and turn up of two long haul regional fiber systems and the statewide expansion of our bundled service offerings. We achieved all of our goals for the year and exceeded our financial objectives.” “We ended the year with a strong push in wireless adding 8,200 new customers in the fourth quarter of 2008 and crossing the 100,000 customer threshold in early 2009. We are more than three quarters of the way through the conversion of our existing wireless customer base and our strong sales momentum has continued into 2009.” “Our 2008 results position us to attain our goal of $200 million of EBITDA this year. Our business continues to perform well because our customers have made GCI their preferred choice for voice, video, internet and now wireless services. Revenues from our retail services are growing strongly and have more than offset the price pressure and revenue compression that we have seen in our network access services business. We are leveraging the extensive statewide facilities that we built over 25 years to deliver more capacity across the state as our consumer and commercial customers find new uses and applications for bandwidth in every day life. With our extensive statewide investment GCI is uniquely positioned to deliver all of the communication needs for Alaska.” “Alaska is weathering the worldwide economic storm well but it’s clear that some impact will be felt beginning with the summer tourist season and later on this year.
